[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR ADDITIONAL LIBRARY TIME
This petition was brought by the petitioner alleging ineffective assistance of his counsel in his criminal trial. He has been assigned a Special Public Defender. He has chosen however to represent himself but has agreed to accept such counsel as stand-by counsel and counsel has accepted that status. The petitioner complains in this nature of a motion for additional hours in the use of the prison's law library. The court has heard his testimony that he presently has two (2) slots of time each of which represent two and one half (2 1/2) hours periods per week. He desires two (2) additional slots per week.
Warden Acosta testified that he has a population of 740 which CT Page 5463 must be accommodated. He does know that some like the petitioner use the library more than others and has permitted them to request additional slots which are not otherwise allocated. He also may request copies at his own expense from the State library.
While it is true that prisoners have a Constitutional right of access to the courts in order to protect their legal and Constitutional rights which access may be in the form of legal assistance or adequate law libraries, Bounds v. Smith,430 U.S. 817, 821 (1977), it necessarily cannot be unlimited. This petitioner has not only adequate access to law library facilities but access to counsel. The paperwork he has filed in this petition is five times that filed in the average file on like issues. This court finds that the warden has been very accommodating to the petitioner without a court order and encourages him to continue but finds no reason to do so by court order.
The court therefore denies his motion.
Thomas H. Corrigan Judge, Trial Referee